Citation Nr: 0715157	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-44 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the right and left knees.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to July 
1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise.

In a VA examination conducted in October 2003, the examiner 
opined that the veteran's current bilateral knee and lower 
back disabilities, although not directly related to active 
service, were most likely the etiological result of several 
other conditions:  morbid obesity, biomechanical 
malalignments (pes planus, genu valgum and recurvatum with 
patellar mal-tracking), and deconditioning.  

The veteran is service connected for bilateral pes planus and 
the residuals of fractured 4th  and 5th metatarsal heads of 
the left foot.  He is not service connected for obesity.  It 
is not certain if other biomechanical malalignments the 
examiner observed are part and parcel of these service-
connected conditions.  In assigning a 10 percent evaluation 
in June 2003, the RO specifically indicated that the 
veteran's pes planus was not characterized by marked 
deformity.  

Given the above, the Board infers a claim for service 
connection for bilateral knee disabilities and service 
connection for a lower back disability as secondary to the 
service-connected pes planus and residuals of fractured 4th 
and 5th metatarsal heads of the left foot.  These issues are 
referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  There is no medical evidence relating the veteran's 
currently diagnosed chondromalacia patella of the right and 
left knees to active service.

2.  There is no medical evidence relating the veteran's 
currently diagnosed recurrent back strain (by description) to 
active service.

3.  The medical evidence does not reflect that the veteran 
has a bilateral hearing loss disability as defined by VA 
regulation.


CONCLUSIONS OF LAW

1.  Chondromalacia patella of the right and left knees is not 
the result of active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Recurrent back strain is not the result of active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Service connection for bilateral hearing loss is not the 
result of active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2002.  However, this notice was not 
adequate.  Subsequent additional VCAA notice, including that 
concerning the laws regarding degrees of disability or 
effective dates for any grant of service connection was 
provided in April 2003, April 2004 and March 2006, subsequent 
to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2004 statement of the case, following the provision 
of notice, and in a March 2006 supplemental statement of the 
case.  The veteran has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not address degrees of disability or 
effective dates for any grant of service connection.   
Notwithstanding, no new disability rating or effective date 
for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

In his substantive appeal, filed in December 2004, the 
veteran requested more time to submit evidence, as he had 
recently moved to another state.  There is no record that the 
RO provided an answer in this regard, but the veteran's claim 
was not certified for appeal until August 2006, more than 
eighteen months after the veteran's request for extension.  
It is noted that the veteran's substantive appeal was 
accepted by the RO as sufficient to perfect his appeal, even 
though he made no specific allegations of error in law or in 
fact to support his claim.  The Board also accepts the 
December 2004 substantive appeal as sufficient to timely 
perfect his appeal as to the issues with which he disagreed 
in July 2003.  Since his request for extension, neither the 
veteran nor his representative have filed any additional 
evidence or advised the RO of any evidence that exists that 
would tend to support the veteran's claims-despite the RO's 
issuance of additional notice in March 2006.  The veteran's 
local representative filed Statements of Accredited 
Representative in Appealed Case in January 2006 and, again, 
in March 2006, after the veteran moved.  The national 
representative filed a brief on behalf of the veteran's 
claims in April 2007.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

The veteran seeks entitlement to service connection for right 
and left knee and back disabilities, and for bilateral 
hearing loss.  The veteran alleges that he incurred these 
conditions during active service, and has consistently 
manifested them from discharge from active service to the 
present.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
arthritis or hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Right and Left Knee and Back Disabilities

The veteran's report of medical history and medical screening 
at entrance to active service contains no complaints of or 
findings concerning the veteran's bones, joints, or spine, 
including "trick" or locked knee and recurrent back pain.  
The medical examiner at the time noted no significant medical 
history.  Service medical records show no complaints of or 
treatment for bilateral knee or back problems during the 
veteran's active service.  However, these records do show 
extensive treatment for bilateral pes planus, including 
profiles.  

The veteran was ultimately recommended for discharge because 
of symptomatic bilateral pes planus, as shown in a physical 
evaluation board (PEB) report conducted in May 1999.  In 
addition, the veteran noted complaints of frequent bilateral 
knee pain and low back pain occurring three times a week or 
more in his report of medical history at discharge, dated in 
December 1998.  The examiner reviewed the veteran's medical 
records and diagnosed only pes planus, condyloma accuminata, 
and residuals of a fractured foot.  The examiner made no 
findings of abnormalities, diagnoses, defects, or any other 
findings concerning the veteran's knees or spine.  Rather, 
the examiner found the veteran's lower extremities (other 
than his feet) and spine to be normal.

Thereafter, it is not until October 2003 that the medical 
evidence reveals a finding of bilateral knee or back 
disability, at which time VA examination was conducted.  The 
examiner diagnosed chondromalacia patella of both knees and 
recurrent lower back strain, by description and without 
current evidence of muscle spasm or lower extremity 
radiculopathy.  X-rays of both knees and the lumbosacral 
spine, however, revealed no significant abnormality.  

The examiner opined that the documentation, historical, and 
objective physical and radiographic evidence presented no 
basis upon which to suggest or support a causal relationship 
between the veteran's active service and his currently 
manifested bilateral knee and back conditions.  Rather, the 
examiner explained, the most likely etiologies for the 
veteran's current bilateral knee and lower back diagnoses 
included morbid obesity biomechanical malalignments (pes 
planus, genu valgum and recurvatum with patellar ma-
tracking), and deconditioning.  The examiner explained that 
his opinion was based on extensive review of the claims file, 
to include the veteran's service medical records, in addition 
to his examination of the veteran, the veteran's reported 
history, and clinical tests.  As such, the examiner's opinion 
is highly probative.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
and Black v. Brown, 5 Vet. App. 177, 180 (1995).  

A claim for bilateral knee and lower back disabilities, as 
secondary to the service-connected bilateral pes planus and 
residuals of fracture to the 4th and 5th metatarsal head of 
the left foot has been referred as a claim to the RO, in the 
Introduction.

It is noted that additional VA treatment records were 
received following this examination.  However, these records 
show no complaints of or treatment for the claimed 
conditions.  Rather, an entry dated in September 2004 notes 
that the veteran made no complaints of arthritis, back pain, 
stiffness, weakness, edema, or unsteadiness.  Examination of 
his lower extremities was reported to be unremarkable and 
without edema.  In addition, the veteran has reported no 
post-service treatment for his claimed conditions.  More 
importantly, these records provide no other findings or 
opinions concerning the etiology of the veteran's claimed 
bilateral knee and back conditions.  Accordingly, the October 
2003 VA examination and opinion remains probative, and 
adequate for the purposes of adjudicating this claim, and 
there is no need to return the examination for review of the 
subsequent VA treatment records or for re-examination of the 
veteran to include such review.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The earliest medical evidence reflecting diagnoses of 
bilateral knee and back disabilities is the October 2003 VA 
examination report-which is well beyond the one-year 
presumptive period following the veteran's discharge from 
active service in 1999.  There is no medical evidence of 
complaints of or treatment for a bilateral knee or back 
condition following the veteran's discharge from active 
service and prior to October 2003.  Significantly, as noted 
above, the medical evidence of record contains no other 
opinions or findings etiologically linking the currently 
manifested bilateral knee and back disabilities to active 
service. 

As the medical evidence does not support a finding that the 
veteran's currently manifested bilateral knee and back 
conditions are the etiological result of the veteran's active 
service, the preponderance of the evidence is against service 
connection for the currently diagnosed bilateral knee and 
back disabilities.  See Pond, supra, and Hickson, supra.  
There is no doubt to be resolved, and service connection for 
bilateral knee and back disabilities is not warranted.

Bilateral Hearing Loss

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2006).

The medical evidence does not show that the veteran currently 
manifests hearing loss within the meaning of the criteria.  
Simply put, the veteran does not have a hearing loss 
disability cognizable by VA.

VA audiological tests were conducted in May 2003, with the 
following audiometric results in, pure tone thresholds:  

May 2003 
HERTZ

500
1000

2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
5
15
20
25

Average pure tone threshold was calculated at 14 decibels in 
the right ear and 16 in the left ear.  Speech audiometry was 
measured at 94 percent in the right ear, and 98 percent for 
the left ear.  The examiner diagnosed hearing within normal 
limits in both ears.

This does not reflect hearing loss as defined by 38 C.F.R. § 
3.385. 

Accordingly, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for a hearing loss is not warranted. See 38 C.F.R. 
§ 3.303.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



Summary

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that he manifests bilateral knee and 
back disabilities, and bilateral hearing loss that are the 
result of active service cannot constitute medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board may consider only independent medical evidence to 
support its findings, and there is no favorable medical 
evidence that the currently diagnosed bilateral knee and back 
disabilities are the etiological result of the veteran's 
active service, or that the veteran manifests bilateral 
hearing loss within the meaning of VA's criteria for a 
hearing disability.  


ORDER

Service connection for chondromalacia patella of the right 
and left knees is denied.

Service connection for a back disability is denied.

Service connection for bilateral hearing loss is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


